CLARK, J.
Larry Gene Williams, (“Former Husband”) appeals the trial court’s final order granting in part and denying in part Former Husband’s petition for modification, including an award of a contribution by Former Husband towards Former Wife’s attorney’s fees in the amount of $5,000.00.
On the sparse record before this court, which does not include a transcript of the final hearing or a proper substitute, Former Husband has failed to show any error in the trial court’s order denying modification of his alimony obligation and requiring Former Husband to make periodic payments on his substantial alimony arrearages.
However, the trial court’s award of a contribution towards the Former Wife’s attorney’s fees does not include any findings of the parties’ relative financial abilities or any specific findings on the reasonableness of Former Wife’s attorney’s hourly rate, number of hours expended, and the appropriateness of any reduction or enhancement factors. § 61.16, Fla. Stat.; Giovanini v. Giovanini, 89 So.3d 280 (Fla. 1st DCA 2012).
Accordingly, the trial court’s rulings regarding alimony are affirmed and the order awarding $5,000.00 towards Former Wife’s attorney’s fees is reversed. This cause is remanded to the trial court for further proceedings regarding attorney’s fees.
LEWIS and MARSTILLER, JJ., concur.